



MISE EN GARDE

Le président du comité qui
    entend cet appel ordonne que lordonnance suivante soit jointe au dossier :

Lordonnance limitant la
    publication dans cette instance, en vertu des paragraphes 486.4 (1), (2),
    (2.1), (2.2), (3) ou (4) ou en vertu des paragraphes 486.6 (1) ou (2) du
Code
    criminel
, est maintenue. Ces dispositions du
Code criminel
prévoient
    ce qui suit :

486.4(1) Sous réserve
    du paragraphe (2), le juge ou le juge de paix qui préside peut rendre une
    ordonnance interdisant de publier ou de diffuser de quelque façon que ce soit
    tout renseignement qui permettrait détablir lidentité de la victime ou dun témoin
    dans les procédures relatives à :

a) lune des
    infractions suivantes;

(i) une infraction
    prévue aux articles 151, 152, 153, 153.1, 155, 159, 160, 162, 163.1, 170, 171,
    171.1, 172, 172.1, 172.2, 173, 210, 211, 213, 271, 272, 273, 279.01, 279.011,
    279.02, 279.03, 280, 281, 286.1, 286.2, 286.3, 346 ou 347,

(ii)
une infraction prévue par la présente loi, dans toute version
    antérieure à la date dentrée en vigueur du présent sous-alinéa, dans le cas où
    lacte reproché constituerait une infraction visée au sous-alinéa (i) sil
    était commis à cette date ou par la suite
,

(iii) [Abrogé, 2014,
    ch. 25, art. 22(2).]

b)
deux infractions ou plus dans le cadre de la même procédure, dont lune
    est une infraction visée à lalinéa
a
).

(2)
Dans les procédures relatives à des infractions visées aux alinéas (1)
a
) ou
b
), le juge ou le juge de paix qui préside est tenu :

a
) daviser dès que possible les témoins âgés de moins de dix-huit
    ans et la victime de leur droit de demander lordonnance;

b
) de rendre lordonnance, si le poursuivant, la victime ou lun de
    ces témoins lui en fait la demande.

(2.1) Sous réserve du
    paragraphe (2.2), le juge ou le juge de paix qui préside peut rendre une
    ordonnance interdisant de publier ou de diffuser de quelque façon que ce soit
    tout renseignement qui permettrait détablir lidentité de la victime âgée de
    moins de dix-huit ans dans les procédures relatives à toute infraction autre
    que celles visées au paragraphe (1).

(2.2) Dans les
    procédures relatives à toute infraction autre que celles visées au paragraphe
    (1), le juge ou le juge de paix qui préside est tenu, si la victime est âgée de
    moins de dix-huit ans :

a
) daviser dans les meilleurs délais la victime de son droit de
    demander lordonnance;

b
) de rendre lordonnance, si le poursuivant ou la victime lui en
    fait la demande.

(3) Dans les
    procédures relatives à une infraction visée à larticle 163.1, le juge ou le
    juge de paix rend une ordonnance interdisant de publier ou de diffuser de
    quelque façon que ce soit tout renseignement qui permettrait détablir
    lidentité dun témoin âgé de moins de dix-huit ans ou dune personne faisant
    lobjet dune représentation, dun écrit ou dun enregistrement qui constitue
    de la pornographie juvénile au sens de cet article.

(4) Les ordonnances
    rendues en vertu du présent article ne sappliquent pas à la communication de
    renseignements dans le cours de ladministration de la justice si la
    communication ne vise pas à renseigner la collectivité.

486.6(1)
Quiconque transgresse une ordonnance rendue conformément aux
    paragraphes 486.4(1), (2) ou (3) ou 486.5(1) ou (2) est coupable dune
    infraction punissable sur déclaration de culpabilité par procédure sommaire.

(2) Il est entendu
    que les ordonnances mentionnées au paragraphe (1) visent également
    linterdiction, dans les procédures pour transgression de ces ordonnances, de
    diffuser ou de publier de quelque façon que ce soit tout renseignement qui
    permettrait détablir lidentité de la victime, du témoin ou de la personne
    associée au système judiciaire que lordonnance vise à protéger.
2005, ch. 32, art. 15.




COUR DAPPEL DE LONTARIO

RÉFÉRENCE: R. c. F.R., 2018 ONCA 568

DATE: 20180621

DOSSIER: C59876

La juge en chef adjointe Hoy,
    les juges Rouleau et Benotto

ENTRE

Sa Majesté la Reine

Intimée

et

F.R.

Appelant

Christian Deslauriers, pour lappelant

Davin M. Garg, pour lintimée

Date de laudience: le 14 juin
    2018

Décision rendue séance tenante.

En appel de la condamnation prononcée le
    2 novembre 2012 et de la peine imposée le 27 novembre 2014 par le juge Robert
    N. Beaudoin de la Cour supérieure de justice, siégeant sans jury.

MOTIFS DE LA COUR

[1]

Lappelant maintient que le verdict de
    culpabilité est déraisonnable et ne pouvait pas être raisonnablement rendu sur
    la preuve présentée au procès.

[2]

Il prétend que la séance didentification photographique
    où la plaignante la identifié était entachée derreurs et que la preuve dADN présentée
    au procès était faible. Selon lappelant, le juge na pas compris les limites
    de cette preuve, ce qui constituerait une erreur.

[3]

Lappelant maintient aussi quil était
    déraisonnable de la part du juge de conclure quil était impossible que sa
    fuite en voiture pour échapper à trois corps policiers différents et dune
    durée denviron deux heures était due à un problème avec la plaque
    dimmatriculation de la voiture ou à un manquement au code de la route.

[4]

À notre avis, lappel doit être rejeté.

[5]

Le juge a noté et a tenu compte des problèmes
    dans la séance didentification photographique. Ses motifs démontrent aussi
    quil était conscient des limites concernant la preuve dADN. Au para. 60 de
    ses motifs, il a correctement expliqué que cette preuve ne pouvait exclure lappelant,
    tout autre membre de la ligne paternelle de sa famille, et moins dun pourcent de
    la population.

[6]

En ce qui a trait au commentaire du juge
    concernant la poursuite, ce commentaire doit être lu dans son contexte. Le mot
    « impossible » était peut-être mal choisi, mais cela ne constitue pas
    une erreur manifeste et dominante.

[7]

Considérant les motifs dans leur ensemble, nous
    sommes davis que le juge na commis aucune erreur. Ses motifs démontrent quil
    a bien compris la preuve présentée et la correctement soupesée. Sa conclusion
    quil ny avait aucune thèse plausible autre que la culpabilité de lappelant
    était raisonnable. Cette conclusion était appuyée par la preuve, dont faisaient
    partie lidentification de lappelant par la plaignante, la preuve dADN, et la
    preuve dun intérêt sexuel envers la plaignante chez lappelant. De plus, la
    blessure au pouce de lappelant sexplique par le témoignage de la plaignante selon
    lequel elle aurait mordu le pouce de son assaillant.

[8]

Lappelant nous a informés quil abandonnait
    lappel de la peine.

[9]

Pour ces motifs, lappel est rejeté.

« Alexandra
    Hoy j.c.a.o. »

« Paul
    Rouleau j.c.a. »

« M.L.Benotto
    j.c.a. »


